Case 17-34515       Doc 78   Filed 11/08/18 Entered 11/08/18 12:07:18     Desc Main
                              Document     Page 1 of 13



                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


   In re:                                    Chapter 13

   Henry Guice,                              Bankruptcy No. 17-34515

                         Debtor.             Honorable Pamela S. Hollis


                COVER SHEET FOR FINAL FEE APPLICATION OF
                  FACTORLAW FOR COMPENSATION AND
                      REIMBURSEMENT OF EXPENSES

  Name of Applicant:                Law Offices of William J. Factor, Ltd.

  Authorized to Provide             Peter N. Metrou, Chapter 7 Trustee for the
  Professional Services to:         estate of Henry Guice

  Period for Which                  August 13, 2018 – November 7, 2018
  Compensation is Sought:

  Amount of Fees Sought:            $7,283.75

  Amount of Expense                 $23.93
  Reimbursement Sought:

  This is an:                       Final Application

       The aggregate amount of fees and expenses awarded to the Applicant
  to date for services rendered and expenses advanced previously is:
  $7,178.95.




       {00127868}
Case 17-34515       Doc 78   Filed 11/08/18 Entered 11/08/18 12:07:18   Desc Main
                              Document     Page 2 of 13


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


   In re:                                  Chapter 7

   Henry Guice,                            Bankruptcy No. 17-34515

                         Debtor.           Honorable Pamela S. Hollis


                             NOTICE OF APPLICATION

       Please take notice that on Friday, December 7, 2018, at 10:00
  a.m. or as soon thereafter as counsel may be heard, the undersigned
  attorneys shall appear before the Honorable Pamela S. Hollis, United
  States Bankruptcy Judge for the Northern District of Illinois on the Second
  Floor of the Joliet City Hall building located at 150 West Jefferson Street in
  Joliet, Illinois, and then and there shall present the attached Final Fee
  Application of FactorLaw a copy of which is attached hereto and
  herewith served upon you.

  Dated: November 7, 2018                  FactorLaw

                                           By: /s/ Ariane Holtschlag
                                           One of its attorneys
  William J. Factor (6205675)
  Ariane Holtschlag (6294327)
  FACTORLAW
  105 W. Madison, Suite 1500
  Chicago, IL 60602
  Tel:   (312) 878-4830
  Fax:   (847) 574-8233
  Email: aholtschlag@wfactorlaw.com




       {00127868}                            2
Case 17-34515       Doc 78   Filed 11/08/18 Entered 11/08/18 12:07:18      Desc Main
                              Document     Page 3 of 13


                             CERTIFICATE OF SERVICE
       I, Ariane Holtschlag, an attorney, hereby certify that on November 7,
  2018, pursuant to Section II.B.4 of the Administrative Procedures for the
  Case Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I
  caused a copy of the foregoing Notice of Application and the accompanying
  Final Fee Application of FactorLaw be served electronically through the
  Court’s Electronic Notice for Registrants on all persons identified as
  Registrants on the Service List below and by US Mail on all persons
  identified on the attached service list.

                                                 /s/ Ariane Holtschlag
  Registrants
  (Service via ECF)

  Ariane Holtschlag                  aholtschlag@wfactorlaw.com,
                                     bharlow@wfactorlaw.com;gsullivan@ecf.inf
                                     oruptcy.com;holtschlagar43923@notify.best
                                     case.com
  Patrick S Layng                    USTPRegion11.ES.ECF@usdoj.gov
  Peter N Metrou                     trustee7@metandnem.com,
                                     met.trustee7@att.net,pmetrou@ecf.epiqsyst
                                     ems.com
  Gerald Mylander                    mcguckin_m@lisle13.com
  Dana N O'Brien                     dana.obrien@mccalla.com,
                                     NDistrict@mccalla.com
  Toni Townsend                      toni.townsend@mccalla.com,
                                     northerndistrict@mccalla.com
  Edmund G Urban
                                     bknotices@urbanburt.com;g.er69904@notif
                                     y.bestcase.com
  Xiaoming Wu                        notice@billbusters.com,
                                     billbusters@iamthewolf.com;billbusters@ec
                                     f.inforuptcy.com;wuxr80263@notify.bestcas
                                     e.com




       {00127868}                            3
                Case 17-34515        Doc 78      Filed 11/08/18 Entered 11/08/18 12:07:18     Desc Main
                                                  Document     Page 4 of 13
Service List                                   Patricia Guice                      Atg Credit Llc
Case 17-34515                                  5320 W. 159th Street                1700 W Cortland St
                                               Suite 501                           Ste 2
                                               Oak Forest, IL 60452-3335           Chicago, IL 60622-1131


Bank Of America                                Bank of America, N.A.               Blitt and Gaines PC
Nc4-105-03-14                                  P O Box 982284                      661 W. Glenn Avenue
Po Box 26012                                   El Paso, TX 79998-2284              Wheeling, IL 60090-6017
Greensboro, NC 27420-6012


Chase Card                                     Chase Mortgage                      (p)CITIBANK
Attn: Correspondence Dept                      Po Box 24696                        PO BOX 790034
Po Box 15298                                   Columbus, OH 43224-0696             ST LOUIS MO 63179-0034
Wilmington, DE 19850-5298


Citibank                                       Credit One Bank Na                  DuPage Medical Group
PO Box 6500                                    Po Box 98873                        15921 Collections Center Dr.
Sioux Falls, SD 57117-6500                     Las Vegas, NV 89193-8873            Chicago, IL 60693-0159


Edward Health Ventures                         FIRST NATIONAL BANK OF OMAHA        Fifth Third Bank
Dept. 77-3471                                  BRUMBAUGH & QUANDAHL, PC LLO        Attn: Bankruptch Department
Chicago, IL 60678-0001                         4885 S. 118TH ST, STE 100           1830 E Paris Ave Se
                                               OMAHA, NE 68137-2241                Grand Rapids, MI 49546-8803


Fifth Third Bank                               First National Bank                 JPMorgan Chase Bank, National Association
PO Box 9013                                    Attn: FNN Legal Dept                Bankruptcy Department
Addison, Texas 75001-9013                      1620 Dodge St Mailstop Code 3290    Mail Code LA4-5555
                                               Omaha, NE 68102-1593                700 Kansas Lane
                                                                                   Monroe, LA 71203-4774

JPMorgan Chase Bank, National Association      Jh Portfolio Debt Equities LLc      Linden Oak Hospital Behavorial
c/o McCalla Raymer Leibert Pierce, LLC         5757 Phantom Dr Ste 225             Heal
Bankruptcy Department                          Hazelwood, MO 63042-2429            852 West STreet
1544 Old Alabama Road                                                              Naperville, IL 60540-6400
Roswell, GA 30076-2102

Merchants Credit                               Michael S. Baim                     Naperville Radiologists
223 W Jackson Blvd                             The CKB Firm                        801 S. Washington Street
Ste 700                                        30 N. LaSalle St., Ste 1520         Naperville, IL 60540-7430
Chicago, IL 60606-6914                         Chicago, IL 60602-3387


Nationwide Credit & Collections                PNC Bank                            PNC Mortgage
Attn : Bankruptcy                              2730 Liberty Ave                    Po Box 8703
815 Commerce Dr Ste 270                        Pittsburgh, PA 15222-4747           Dayton, OH 45401-8703
Oak Brook, IL 60523-8852


PYOD, LLC its successors and assigns as assi   Patricia Guice                      Paypal Credit Services
of MHC Receivables, LLC and FNBM, LLC          13614 Rockefeller                   PO Box 960080
Resurgent Capital Services                     Plainfield, IL 60544-1149           Orlando, FL 32896-0080
PO Box 19008
Greenville, SC 29602-9008
             Case 17-34515   Doc 78     Filed 11/08/18 Entered 11/08/18 12:07:18     Desc Main
                                         Document     Page 5 of 13
Pncbank                               Quantum3 Group LLC as agent for     Wells Fargo Bank NV NA
55th And Holmes                       JH Portfolio Debt Equities LLC      P O Box 31557
Clarendon Hills, IL 60514             PO Box 788                          Billings, MT 59107-1557
                                      Kirkland, WA 98083-0788


Wells Fargo Bank, N.A.                Henry Guice
1000 Blue Gentian Road                13614 Rockefeller Drive
N9286-01Y                             Plainfield, IL 60544-1149
Eagan, MN 55121-7700
Case 17-34515       Doc 78   Filed 11/08/18 Entered 11/08/18 12:07:18   Desc Main
                              Document     Page 6 of 13


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


   In re:                                  Chapter 7

   Henry Guice,                            Bankruptcy No. 17-34515

                         Debtor.           Honorable Pamela S. Hollis

                FACTORLAW’S FINAL APPLICATION FOR
            COMPENSATION AND REIMBURSEMENT OF EXPENSES
       Ariane Holtschlag and the Law Office of William J. Factor, Ltd.
  (collectively “FactorLaw”), counsel for Peter N. Metrou, not individually
  but as the chapter 7 trustee (the “Trustee”) of the bankruptcy estate (the
  “Estate”) of Henry Guice (the “Debtor”), hereby submits its final
  application (the “Application”) pursuant to 11 U.S.C. §§ 330, 331, 503(b)
  and 507(a)(2) seeking compensation of $7,283.75 for legal services
  performed by FactorLaw during the period of January 26, 2018 through
  June 15, 2018 (the “Application Period”) and $23.93 in expenses incurred
  in connection with those services. In support of its Application, FactorLaw
  states as follows:

                                   JURISDICTION

       1.     This Court has jurisdiction over this motion pursuant to 28
  U.S.C. §§ 157 and 1334, and Local Rule 40.3.1(a) of the United States
  District Court for the Northern District of Illinois.
       2.     Venue of the above-captioned case (the “Case”) and of this
  motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
       3.     This matter is a core proceeding within the meaning of 28 U.S.C.
  §§ 157(b)(1) and (b)(2)(A).




       {00127868}                             4
Case 17-34515       Doc 78   Filed 11/08/18 Entered 11/08/18 12:07:18      Desc Main
                              Document     Page 7 of 13


                                   BACKGROUND

       4.       On November 17, 2017, (the “Petition Date”) the Debtor filed a
  voluntary petition for relief under chapter 7 of title 11, United States Code
  (the “Bankruptcy Code”), thereby initiating the Case.
       5.       On February 16, 2018, the Court approved the Trustee’s
  retention of FactorLaw effective retroactively as of January 26, 2018 to
  investigate certain assets of the Estate.
       6.       Among the assets of the estate are two parcels of real estate
  commonly known as 13614 Rockefeller Circle in Plainfield, Illinois (the
  “Residence”) and 13810 West Jonesport Court in Plainfield, Illinois (the
  “Rental Property”) which the Debtor disclosed and asserted exemptions in
  as follows:
   Description                       Value    Exemption        Statutory Basis
   13614 Rockefeller Cir.            $344,789 100%             735 ILCS 5/12-112
   Plainfield, IL 60544
   Debtor’s Residence
   Tenancy by the Entirety
   13810 W. Jonesport Ct.            $199,732 100%             735 ILCS 5/12-112
   Plainfield, IL 60544
   Tenancy by the Entirety
       7.       On January 29, 2018, the Trustee filed an objection to the
  Debtor’s claim of a Tenancy by the Entirety exemption under 735 ILCS
  5/12-112 as to the Rental Property.
       8.       On February 16, 2018, this Court sustained the Trustee’s
  objection to the Debtor’s claim of exemption in the Rental Property.
       9.       On March 7, 2018, the Trustee filed a complaint against the
  Debtor’s non-filing spouse, Patricia Guice (“Patricia”), seeking authority
  to sell the jointly owned Rental Property (the “Adversary Proceeding”).
       10.      On April 6, 2018, Patricia having failed to file an answer in the
  Adversary Proceeding, the Trustee filed a motion for default and default
  judgment against Patricia.
       11.      On April 13, 2018 an initial status hearing was held in the
  Adversary Proceeding as well as a hearing on the Trustee’s motion for


       {00127868}                               5
Case 17-34515       Doc 78   Filed 11/08/18 Entered 11/08/18 12:07:18     Desc Main
                              Document     Page 8 of 13



  default and default judgment. Ultimately the matter was continued to May
  4, 2018.
       12.    After the hearing, the Trustee and Patricia engaged in extensive
  settlement discussions during which time terms were reached pending
  papering and approval by this Court.
       13.    On April 15, 2018, the Trustee drafted a settlement agreement in
  accordance with the terms discussed with Patricia and thereafter circulated
  the settlement agreement to Patricia for signature.
       14.    Patricia never signed the settlement agreement.
       15.    On May 4, 2018, the Trustee’s motion for default and default
  judgment (the “Judgment”) was granted in the Adversary Proceeding.
       16.    Thereafter, the Trustee began taking steps to enforce his
  Judgment and liquidate the Rental Property.
       17.    On May 14, 2018 the Debtor filed a motion to convert his case
  from a proceeding under Chapter 7 to a proceeding under Chapter 13,
  which was granted on June 8, 2018.
       18.    On July 13, 2018, this Court granted FactorLaw’s application for
  compensation and reimbursement of expenses for the period of January 26,
  2018 through June 15, 2018 in the total amount of $7,178.95.
       19.    On August 10, 2018, the Debtor reconverted his case from a
  proceeding under Chapter 13 to a proceeding under Chapter 7.
       20.    Thereafter, the Trustee was reappointed and FactorLaw re-
  employed, effective August 13, 2018.
       21.    Again, the Trustee proceeded to pursue liquidation of the Rental
  Property while engaging in settlement discussions with Patricia.
       22.    This Court approved a settlement with Patricia for $40,000 on
  September 21, 2018.




       {00127868}                            6
Case 17-34515        Doc 78   Filed 11/08/18 Entered 11/08/18 12:07:18    Desc Main
                               Document     Page 9 of 13


                                  FEE APPLICATION

  I. Services performed.

       23.    FactorLaw maintains contemporaneous written records of the
  time expended by its professionals.
       24.    Such records for the Case, copies of which are grouped and
  attached hereto as Exhibit 1, set forth in detail: (a) the services rendered
  by FactorLaw (the “Services”) on behalf of the Trustee, (b) the dates upon
  which such Services were rendered; (c) the amount of time spent on the
  Services; and (d) the professionals who performed the Services.

                    1.   Summary of Services by professional.
       25.    FactorLaw spent a total of 23.7 hours at a cost of $7,283.75 in
  connection with this Case during the Application Period.
       26.    A breakdown of the professionals providing Services is as follows:
                                                    Hourly     Total
       Professional                 Title            Rate      Hours     Value

   Ariane Holtschlag          Partner                  $350     19.4   $6,685.00

   Danielle Ranallo           Legal Assistant          $100      2.9     $290.00

   Elizabeth Peterson         Associate                $325      1.4     $308.75

                                                     Totals:    23.7   $7,283.75

     A. Itemization of fees by category of Services rendered.
       27.    Case Administration. FactorLaw spent a total of 6.9 hours at
  a cost of $2,033.75 on matters relating to case administration including
  conversion.
       28.    A breakdown of the professionals providing Services in this
  category is as follows:
                                                    Hourly     Total
       Professional                 Title            Rate      Hours     Value

   Ariane Holtschlag          Partner                  $350      4.7   $1,645.00


       {00127868}                               7
Case 17-34515       Doc 78    Filed 11/08/18 Entered 11/08/18 12:07:18       Desc Main
                               Document     Page 10 of 13



                                                      Hourly     Total
       Professional                    Title           Rate      Hours     Value

   Danielle Ranallo            Legal Assistant            $100      0.8     $80.00

   Elizabeth Peterson          Associate                  $325      1.4    $308.75

                                                       Totals:      6.9   $2,033.75

       29.    Asset Disposition. FactorLaw spent a total of 10.0 hours at a
  cost of $2,975.00 on matters relating to liquidation of the Rental Property.
       30.    A breakdown of the professionals providing Services in this
  category is as follows:
                                                                 Total
      Professional                Title          Hourly Rate     Hours     Value

   Ariane Holtschlag         Partner                    $350        7.9   $2,765.00

   Danielle Ranallo          Legal Assistant            $100        2.1    $210.00

                                                      Totals:     10.00 $2,975.00

       31.    Settlement. FactorLaw spent a total of 6.8 hours at a cost of
  $2,275.00 on matters relating to negotiating and obtaining approval for the
  settlement with Patricia.
       32.    A breakdown of the professionals providing Services in this
  category is as follows:
                                                                 Total
      Professional                Title          Hourly Rate     Hours     Value

   Ariane Holtschlag         Partner                    $350        6.8   $2,275.00

                                                      Totals:       6.8 $2,275.00

  II. Expenses

       33.    FactorLaw incurred $23.93 in actual and necessary expenses
  related to this Case. A copy of the expense record is attached hereto as
  Exhibit 2.


       {00127868}                                 8
Case 17-34515       Doc 78   Filed 11/08/18 Entered 11/08/18 12:07:18    Desc Main
                              Document     Page 11 of 13



       34.    FactorLaw does not bill its clients or seek compensation in this
  Application for its overhead expenses. The expenses listed above are actual
  out of pocket costs advanced by FactorLaw.

  III. FactorLaw’s retention was appropriate through the Application Period

       35.    During the Application Period, no agreement or understanding
  exists between FactorLaw and any other person for the sharing of
  compensation received or to be received in connection with this Case.
       36.    No compensation has been promised to FactorLaw other than as
  disclosed or approved by this Court. FactorLaw certifies that there is no
  agreement between the firm and any other party regarding the sharing of
  fees except with the firm’s partners, nor has the firm discussed or
  negotiated the amount of its fees with any party except the Trustee.
       37.    Finally, FactorLaw represents that it is and was through the
  Application Period a disinterested party and does not hold any relationship
  adverse to the Estate.

                        BASIS FOR THE REQUESTED RELIEF
       38.    Under Section 330(a)(1)(A), the Court may award a professional
  person “reasonable compensation for actual, necessary services rendered[.]”
  11 U.S.C. § 330(a)(1)(A). Section 330(a) further provides:
        In determining the amount of reasonable compensation to be
        awarded, the court shall consider the nature, the extent, and
        the value of such services, taking into account all relevant
        factors, including—(A) the time spent on such services; (B) the
        rates charged for such services; (C) whether the services were
        necessary to the administration of, or beneficial at the time at
        which the service was rendered toward the completion of, a case
        under [the Bankruptcy Code]; (D) whether the services were
        performed within a reasonable amount of time commensurate
        with the complexity, importance, and nature of the problem,
        issue, or task addressed; and (E) whether the compensation is
        reasonable, based on the customary compensation charged by
        comparably skilled practitioners in cases other than cases
        under this title.




       {00127868}                            9
Case 17-34515        Doc 78   Filed 11/08/18 Entered 11/08/18 12:07:18     Desc Main
                               Document     Page 12 of 13




  Id. § 330(a)(3).
       39.    In determining the “extent and value of compensation,” the
  Seventh Circuit endorses the “‘lodestar’ approach—multiplying the number
  of actual and necessary hours reasonably expended by a reasonable hourly
  rate[.]” In re Wildman, 72 B.R. 700, 712 (Bankr. N.D. Ill. 1987)
  (Schmetterer, J.); accord In re UNR Indus., 986 F.2d 207, 210-11 (7th Cir.
  1993) (lodestar approach provides fair compensation under Section 330); see
  also City of Burlington v. Dague, 505 U.S. 557, 562 (1992) (“The ‘lodestar’
  figure has, as its name suggests, become the guiding light of our fee-
  shifting jurisprudence. We have established a ‘strong presumption’ that the
  lodestar represents the ‘reasonable’ fee[.]”).
       40.    The Seventh Circuit has mandated that an “attorney’s actual
  billing rate … is considered to be the presumptive market rate.” Small, 264
  F.3d at 707. Moreover, “[t]he lawyer’s regular rate is strongly presumed to
  be the market rate for his or his services.” Moriarty v. Svec, 233 F.3d 955,
  965 (7th Cir. 2000) (emphasis added), cert. denied, 532 U.S. 1066 (2001).
       41.    Additionally, under generally accepted standards, if the services
  of an attorney employed under Section 327 are reasonably likely to benefit
  the estate, they should be compensable. See Andrews & Kurth LLP v.
  Family Snacks, Inc. (In re Pro-Snax Distributors, Inc.),157 F.3d 414, 421
  (5th Cir. 1998); In re Ames Dep’t Stores, Inc., 76 F.3d 66, 71 (2d Cir. 1996);
  2 Lawrence P. King, Collier on Bankruptcy ¶ 330.04 at 330-43 (15th ed.
  rev. 1999); cf. 11 U.S.C. § 330(a)(4)(A)(ii)(I). In this same context,
  “[n]ecessary services are those that aid the professional’s client in fulfilling
  its duties under the Code.” In re Ben Franklin Retail Store, Inc., 227 B.R.
  268, 270 (Bankr. N.D. Ill. 1998) (Barliant, J.).
       The average hourly billing rate for the professionals who performed
  the Services—that is, the “lodestar” rate— is $307.33. This average rate is
  fair and reasonable in light of the services provided and the experience of
  FactorLaw’s professionals. Moreover, the compensation requested by the



       {00127868}                             10
Case 17-34515       Doc 78   Filed 11/08/18 Entered 11/08/18 12:07:18   Desc Main
                              Document     Page 13 of 13



  FactorLaw is reasonable based upon the customary compensation charged
  by comparably skilled practitioners in either non-bankruptcy or bankruptcy
  cases.
       WHEREFORE, FactorLaw respectfully requests that this Court
  enter an Order:
     A. Allowing FactorLaw compensation for actual, necessary legal
           services in the amount of $7,283.75;
     B. Authorizing reimbursement of FactorLaw for actual and necessary
           expenses in the amount of $23.93;
     C. Authorizing the Trustee to pay FactorLaw the allowed compensation
           and reimbursement of expenses in the total amount of $7,307.68;
           and
     D. Granting such other relief as the Court deems just and equitable.


  Dated: November 7, 2018                   FactorLaw

                                            By: /s/ Ariane Holtschlag
                                            One of Its attorneys

  William J. Factor (6205675)
  Ariane Holtschlag (6294327)
  FACTORLAW
  105 W. Madison, Suite 1500
  Chicago, IL 60602
  Tel:   (312) 878-4830
  Fax:   (847) 574-8233
  Email: aholtschlag@wfactorlaw.com




       {00127868}                              11
